Honorable I. Predeoki
County Auditor; Galveston County
Galveston, Texas
Dear Sir:            Opinion No. O-7092
                     Re: May time warrants be issued
                          for the purpose of erecting
                          an arena and pavilion for
                          cattle exhibitiona?
          Xc acknowledge receipt of your oplni~onrequest of
recent date, and quote from your letter as follows:
          "Reference Is made to the above numbered
     opinion in connection with expenditure of County
     funds for the purpose stated, and.whiah It was
     he1d.U the opinion that I received from you,
     rendered by Honorable J. A. Rllis, Assistant
     Attorney General, and approved August'Tth, 1945,
     by the first Assistant Attorney General that the
     funds in the County Park Fund whioh had been
     budgeted for the p.urposeof erecting an arena and
     pavilion for cattle exhibitions, could ,not be used
     for that purpose.
          "In Opinion Ro. O-2461 addressed to the County
    Attorney of El Paso County and approved on June 27th,
     190, a copy of which was-sent'to me, it was held
    that time warrants Par the construotion of a live-
    -stock exhlbition building could not legally be
    lasued.
          "After receiving the opinions referred to, I
     transmitted to County Judge Theodore R. Robinson
     of Wlvejton Couilty'theInformation, and he has in-
     formed.me that he went.tomAustin and oonsulted with
     your department a8 to the method of paying for the
     livestock building'structures that were to be erected,
     and that you advised him time warrants could begissued
     for this purpose.
Honorable I. Predeckl, page 2   (O-7092)


          "KPndly render me your opinion In connection
     with the issuance of tFme warrants for this purpose."
          Our opinion Number o-2461, addressed to the County
Attorney.of El Paso County and dated June 27, 1940, was evi-
dently sent to you by mistake. ~The Fdentlcal question in-
volved Ftithat opihi'onVas passed on by the 21 Paso Court-of
Civil Appeals'on December 12, 1940, in the case of Adams et'
al v. McGill-et al,' 146 S. W. (2d) 332~(writ.of error refused').
ThLsDepartment Intervened Fn that case on behalf Of the State
of Texas.
          Article 2372d of Vernon%   Annotated Civil   Statutes,
reads in part as follows:,
          "Section 1. All counties in the State acting
     bv and through their reaoective.Commissioners' Courts
     m&provide   &or annual exhibits ~~horticultural and
     agrlculturalyoducts,   livestock and mineral products,
     and such other products as are of Interest to the
     community. In connection therewith. such counties
     may also establish and maintain museums, including
     the erection --
                  of the,necesaarg buildings and ,other
     Fmprovementa, In their own counties or 1ZXn~er
     county or cFty~in.the United States, where fairs or
     expositiona are being held.
          %?a. 2. The Commlaaioners' C'ourtsof the re-
     spe'ctive,aountLesor the CommPssionerst Courts of
     several counties q ay'cooperate wlth each other and -
     participate with local interests in providing-for the
     creation-of such buildings and other improvements as
     may be neoessary to accomplish the puPpose rentioned
     In'Section 1, of this Act and for the assembling,
    ~srecting, and maintaining of such hoi-tiaultural and
     agricultural, livestock and mineral 'exhibits,and
     the expenses incident thereto..."
            The El Paso Court held tha,tunder this statute author-
izing a county to provide for annual exhlbitlon of hortioultural
and agricultural products, but not expressly conferring power to
issue   time'warrants to pay for improvements constructed for such
purpose, a.county had "implied power" to issue time warrants
payable over a period of years for improvements on livestock and
a@icultural    exhibition buildinga. We quote from the opinion of
the court, as follows:
Honorable I. Predecki, page 3   (O-7092)


          "In the case of Brldgers v. City of Lampaaas,
     Tex.Civ.App.249 SW.l083,1084, writ of error refused,
     this distinotion is drawn with great clarity. Then
     opinion is by that great jurist, Judge Key. In the
     opinion this proposition, taken ~fromappellant's
     brief',was approved: 'It is generally conceded.and
     will established that q unlolpal corporations are in-
     vested by impllcat.ionwith the power to contract on
     the general credit'of the city with respect to such
     improvements as they are authorized to make.' The
     section we have referred to above -inRuling Case Law
     was quoted from with approval Fn the course of'the
     opinion. The same section is cited In the case of
     Clark v. W. L. Pearson & Cog.,121 Tex. 34, 39 S.W.
2d 27, 31, as sustaining the following proposition:
     'The rule is well established that munFcipal'corp-
     orations are invested at least with an implied-or
     incidental power to contract on the general credit
     of the city wlth respect to such improvements as
     they are authorized by law t'omake.' Among the
     numerous cases cited by Judge Sharp in support of
     the proposition Is the case of Lasater v. Lopez,
     110 Tex. 179, 189, 217 S.W. 373.
          "It is-true that-the foregoing two Texas cases
     we have.cited and briefly'dlscussed Involve the power
     of cities. The case of Lasater v. Lopez, supra, cited
     by Judge Sharp, involves a county. But we see no valid
     reason why the reasoning doeb not apply to the action
     of a'county acting within the orblt of its authority
     conferred by law."
          Youare advised/therefore, It is the.opinion of'this
Department that Galveston County, subject to the present re-
strictions imposed by the Constitution and general 1aws;haa
the power to issue'time warrants in payment for improvements
expressly authorized, to'-wit:for the purpose of erecting an arena
and pavilion for cattle exhibitions.,provided that the applicable
regulations relating to the issuance of such warrants are observed.
                                          Very truly yours
                                    ATTORRRY QERRRALOP TEXAS
                                    By: /s/ Glaud 0. Boothman
                                             Claud 0. Bobtbman
:;B&v$&RB    21 1946                                 Assistant
/a/ Carlo8 Ashlhy
FIRST ASSISTART ATTORNEY EiENERAL
APPROVED OPIHION COPlIEIITTRR
BY /s/BWB CHAIRMAM